           Case: 1:18-cv-02765-PAG Doc #: 6 Filed: 01/24/19 1 of 1. PageID #: 37


                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO

THE NOCO COMPANY
                                                        CIVIL CASE NO.          1 :18-cv-02765

                      vs.
                                                        JUDGE         PATRICIA A. GAUGHAN
JOHN DOE D/B/ A AMAZINGUSDEALS

                                                           REQUEST FOR SERVICE BY THE CLERK




CHECK SERVICE TYPE



    D      Certified Mail. See Local Rule 4.2(a)




    [i"]    Ordinary Mail . See Local Rule 4.2( c)



   n        Process by Publication




        !January
Date:              24, 2019
                                          By:   �s/ Jon J. Pinney



                                                       Kohrman Jackson Krantz
                                                       1375 East 9th Street
                                                       29th Floor
                                          Address:
                                                       Cleveland, OH 44114




                                          Attorney for �
                                                           laintiff
